Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00812-CV

                             Arty STRAEHLA and Ken Kinsey,
                                       Appellants

                                              v.

                             AL GLOBAL SERVICES, LLC,
                                     Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI22581
                        Honorable Antonia Arteaga, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellants Arty Straehla and Ken Kinsey.

       SIGNED August 26, 2020.


                                               _____________________________
                                               Rebeca C. Martinez, Justice